Case 2:20-cv-10392-CBM-KK Document 10 Filed 01/21/21 Page 1 of 1 Page ID #:393




  1
  2
  3                                      JS-6
  4
  5
  6
                           UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    MARCUS R. ELLINGTON, SR.,                 Case No. CV 20-10392-CBM (KK)
 11                               Petitioner,
 12                       v.                     JUDGMENT
 13    STATE OF CALIFORNIA,
 14
                                   Respondent.
 15
 16
 17
            Pursuant to the Order Summarily Dismissing Action Without Prejudice,
 18
            IT IS HEREBY ADJUDGED that this action is DISMISSED without
 19
      prejudice.
 20
 21
 22   Dated: JANUARY 21, 2021

 23                                     HONORABLE CONSUELO B. MARSHALL
                                        United States District Judge
 24
 25
 26
 27
 28
